t c summary opinion united_states tax_court david r holland petitioner v commissioner of internal revenue respondent docket no 7951-09s filed date david r holland pro_se nicholas doukas for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after a concession by respondent the only issue for decision is whether petitioner is entitled to the deduction for employee business_expenses that respondent disallowed for lack of substantiation we hold that petitioner is but only to the extent decided herein background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed throughout the taxable_year in issue petitioner lived in coalinga california he did not subscribe to landline telephone service at his home but rather relied exclusively on a cellular telephone which he used for both personal and business purposes without regard to the 2-percent floor on miscellaneous_itemized_deductions see sec_67 respondent concedes that petitioner is entitled to a deduction for union dues of dollar_figure as claimed by petitioner on his return by profession petitioner is and has been for some years an operator of heavy equipment such as bulldozers excavators and similar types of machinery used in the building of highways and other construction projects as such petitioner is a member of operating engineers local union no during petitioner obtained most of his work assignments through signing the out-of-work book at the union hall in fresno and waiting for his name to come to the top of the list he did however manage to find some assignments on his own all of petitioner’s assignments throughout were short term lasting as little as a few days or a week to no more than a couple of months for the first months of petitioner worked at various jobsites in california many of which were located in the central valley if the job was within miles or so of his home in coalinga petitioner would drive back and forth on a daily basis if the job were further afield petitioner would stay at a motel during the workweek and return to his home in coalinga for the weekend operating engineers local union no has over big_number members most of whom work as heavy equipment operators and construction workers see http www oe3 org local union no portrays itself as the largest construction trades local in the united_states id it is an affiliated local of the international union of operating engineers see http www iuoe org for much of the last months of petitioner went into arizona and was working for a company in arizona none of the expenses_incurred by petitioner for transportation or for meals was reimbursed by any employer or by his union however they usually paid for the lodging on august and petitioner worked for shasta constructors inc shasta at a project in merced california petitioner also worked for shasta at the same project from august through on each of those days petitioner drove from his home in coalinga to the jobsite and back a total of miles per day thus over the course of those days petitioner drove some big_number work-related miles on october through petitioner worked for american paving co american paving at a project in clovis california petitioner also worked for american paving at the same project from october through and from october through on each of those days petitioner drove from his home in coalinga to the jobsite and back a total of miles per day thus over the course of those days petitioner drove some big_number work-related miles the record does not disclose the name s of the company or companies for whom petitioner worked nor exactly where in arizona he worked presumably they were the employers petitioner filed a federal_income_tax return for petitioner did not prepare the return himself rather it was prepared for him by a small bookkeeping and return preparation business on his return petitioner itemized his deductions among those claimed was one for employee business_expenses of dollar_figure which consisted of the following item amount form_2106 dollar_figure union due sec_368 work gloves boot sec_150 cellular phone big_number dollar_figure on the form_2106 employee business_expenses petitioner claimed vehicle expenses of dollar_figure travel_expenses while away_from_home_overnight other than meals of dollar_figure and meals of dollar_figure next petitioner reduced the amount for meals by dollar_figure for reimbursements received he then reduced the difference ie dollar_figure-dollar_figure or dollar_figure by percent see sec_274 finally petitioner added the balance or dollar_figure to the amounts for vehicle expenses dollar_figure and travel_expenses dollar_figure to arrive at the total deduction of dollar_figure in part ii of form_2106 petitioner computed vehicle expenses based on the standard mileage rate of dollar_figure per mile times big_number business miles in the notice_of_deficiency respondent disallowed for lack of substantiation the entire deduction claimed by petitioner on his schedule a itemized_deductions for employee business_expenses however at trial respondent conceded that petitioner was entitled to deduct union dues of dollar_figure as claimed by petitioner on his return discussion burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 specifically deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 308_us_488 292_us_435 although sec_7491 may serve to shift the burden_of_proof to the commissioner under certain circumstances it does not do so here for at least three independent reasons petitioner failed to raise the matter petitioner failed to comply with recordkeeping and substantiation requirements see sec_7491 and b and petitioner failed to introduce the requisite quality of evidence see sec_7491 accordingly petitioner bears the burden_of_proof petitioner’s position and admissions at trial petitioner succinctly set forth his position as well as his understanding of what this case is all about i did run construction i did have expenses i don’t have records of them expenses but i did work this construction all year long and i had the expenses i don’t know of any job that you have no expenses for just because i don’t have the records of it is what this is all about petitioner candidly admitted at trial that i’m not a recordkeeper and that i didn’t save my receipts or nothing indeed in response to respondent’s counsel’s comment on cross- examination that we’re just trying to get the facts out petitioner replied well the only facts here is i have no receipts for this stuff general principles governing substantiation like petitioner we are not aware of any job that you have no expenses for but that truism does not abide because a taxpayer is required to maintain records sufficient to substantiate deductions claimed by the taxpayer on his or her return see generally sec_6001 sec_1_6001-1 e income_tax regs this is because a tax_return is merely a statement of sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs provides that any person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the continued the taxpayer’s claim and the return is not presumed to be correct 71_tc_633 62_tc_834 in short the fact that a taxpayer claims a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the deduction claimed on the return wilkinson v commissioner supra pincite roberts v commissioner supra pincite 28_tc_1034 7_tc_245 affd 175_f2d_500 2d cir the cohan_rule and its limitations as a general_rule if in the absence of required records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however the continued amount_of_deductions sec_1_6001-1 income_tax regs provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law court may bear heavily against the taxpayer whose inexactitude is of his or her own making id further in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir strict substantiation for certain expenses in the case of certain expenses sec_274 expressly overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as pertinent herein sec_274 provides that no deduction is allowable for traveling expenses including meals_and_lodging while away from home or with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included within the sec_274 provides in pertinent part as follows sec_274 disallowance of certain entertainment etc expenses d substantiation required --no deduction or credit shall be allowed-- for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is continued definition of listed_property in sec_280f is any passenger_automobile or other_property used as a means of transportation and any cellular telephone sec_280f ii v sec_1_280f-6 and c income_tax regs thus under sec_274 no deduction is allowable for expenses_incurred for traveling expenses or in respect of listed_property on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 in other words in the absence of adequate_records or sufficient evidence corroborating the taxpayer’s own statement any deduction that is subject_to the stringent substantiation requirements of sec_274 is proscribed continued of a type generally considered to constitute entertainment amusement or recreation for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift analysis expenses subject_to the sec_274 standard the bulk of the expenses subsumed in the deduction for employee business_expenses is subject_to the strict substantiation standard of sec_274 because those expenses relate either to traveling expenses or to listed_property ie petitioner’s vehicle and cell phone the record includes no documentation by petitioner substantiating such expenses however the record does include documentation obtained from two of petitioner’s employers shasta and american paving that documentation which was contemporaneously maintained by those employers painstakingly the stipulation of facts includes an exhibit to which respondent reserved an objection of a copy of a calendar purportedly showing recorded mileage traveled by petitioner during at trial petitioner candidly admitted that the calendar was not kept contemporaneously but rather was prepared from memory three years back in an effort to reconstruct his travel he also frankly admitted that there’s a couple mistakes on it and that we do have a couple of questionables petitioner did not identify the questionables but we note that the calendar is not consistent with certain other evidence in the record under the circumstances we conclude that the exhibit does not constitute the type of documentation mandated by sec_274 and we therefore sustain respondent’s objection to its admissibility at trial petitioner seemed surprised by this third-party documentation even though it was included in the stipulation of facts that he had executed contrary to petitioner’s complaint that shasta and american paving had been willing to provide this documentation to respondent but not to him the cover sheets accompanying the documentation clearly demonstrate that it had been faxed to petitioner’s bookkeeper and return preparer tony gomez and not to any of respondent’s agents details petitioner’s employment by date hour location and project that documentation in combination with petitioner’s testimony satisfies the strict substantiation requirements of sec_274 thus without regard to the 2-percent floor on miscellaneous_itemized_deductions see sec_67 petitioner is entitled to a deduction for mileage expenses of dollar_figure based on the standard mileage rate of dollar_figure per mile times big_number miles see supra p see also brockman v commissioner tcmemo_2003_3 aldea v commissioner tcmemo_2000_136 revrul_99_ c b dollar_figure the cited cases hold that a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where he or she lives and normally works in this regard petitioner’s employment with shasta and american paving was clearly temporary and respondent did not even suggest that locations such as clovis and merced miles and miles distant respectively from petitioner’s home in coalinga were not outside petitioner’s metropolitan area or that he did not normally work in such area but to the extent that petitioner or his return preparer may be under the impression that daily transportation_expenses may be augmented by a flat dollar_figure daily allowance for meals such is not the case rather the law provides that a taxpayer’s daily meals are generally nondeductible under sec_262 as personal living or family_expenses see 389_us_299 54_tc_1210 affd per curiam 435_f2d_1290 1st cir because expenses for meals would have been incurred regardless of whether the taxpayer had engaged in any business activity 841_f2d_809 8th cir 80_tc_1073 affd 758_f2d_211 7th cir and even though meals eaten on the road may cost more than those prepared at home barry v commissioner f 2d pincite expenses for meals may be deducted under sec_162 but only if consumed while traveling on business away continued however apart from the documentation obtained from shasta and american paving there is nothing in the record that suffices to satisfy the strict substantiation requirements mandated by sec_274 although we found petitioner to be a credible individual his testimony standing alone is no substitute for what sec_274 demands thus except for the allowance described in the immediately preceding paragraph we are obliged to sustain respondent’s determination disallowing the deduction claimed by petitioner for form and cellular phone expenses expenses subject_to the cohan standard finally the deduction in issue includes expenses for work gloves dollar_figure and safety boots dollar_figure neither of these items is subject_to strict substantiation rather both are subject_to the more liberal cohan standard given petitioner’s profession we can well appreciate that safety boots are a necessity as are work gloves but while we understand that work gloves wear out or are misplaced and need to be replaced dollar_figure strikes us as a bit much at least in the absence of any documentary_evidence accordingly without regard continued from home overnight ie on a trip requiring that the taxpayer stop for sleep or a substantial period of rest united_states v correll supra 113_tc_106 and then only if the substantiation requirements of sec_274 are satisfied to the 2-percent floor on miscellaneous_itemized_deductions see sec_67 we allow dollar_figure for safety boots and dollar_figure for work gloves see cohan v commissioner f 2d pincite respondent’s determination to the contrary is not sustained conclusion we have considered all of the arguments advanced by petitioner and to the extent that we have not expressly addressed any we conclude that none supports an outcome contrary to that reached herein to reflect our disposition of the disputed issue as well as respondent’s concession see supra note decision will be entered under rule
